DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on 06/01/2022.
Claims 1-9 & 12-18 are pending in the instant application.
Claims 1-2, 8-9 & 12-13 are amended.
Claims 10-11 are cancelled.

Response to Arguments
Applicant's remarks filed 06/01/2022, pages 9-17, regarding the rejection of claims 1-2, 8-9, and 12-13 under 35 U.S.C. § 103 have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 35 U.S.C. § 103 as being unpatentable over Wang (US 2013/0136175 A1) (hereinafter Wang) in view of Lee et al. (US 2017/0223380 A1) (hereinafter Lee1), and further in view of Cao, Xiaoran et al. “Short Distance Intra Coding Scheme for High Efficiency Video Coding.” IEEE Transactions on Image Processing 22 (2013): 790-801. (hereinafter Cao) as outlined below.
In response to Applicant’s remark that Examiner’s previously-cited references do not show the Applicant’s claim limitations, the Examiner directs Applicant’s attention to the rejection of claims 1-2, 8-9, and 12-13, where Applicant’s claim limitations are now addressed by Lee1 as outlined below.
The Applicant further asserts in pg. 11 that Wang fails to disclose, “if the size of the current block is less than or equal to the predetermined threshold, decoding an item of information indicating a coding mode of the current block among a first coding mode and a second coding mode and reconstructing the current block according to the coding mode indicated by the decoded item of information,” and fails to disclose, “which other coding mode(s) may be selected if the size of the current block is greater.”
The Examiner respectfully disagrees. First, in Paragraphs [0106]-[0109] & [0114], Wang discloses that the intra mode index for the selected mode is signaled in the encoded bitstream to be decoded for the current block as described in Paragraphs [0137]-[0143]. Furthermore, Paragraphs [0113]-[0114] explains that there are different SDIP intra-prediction mode sets dependent on the CU size. Therefore the coding mode of the current block is among coding modes that conventional intra modes, SDIP intra modes for 16×16 and SDIP intra modes for 32×32. Therefore, Wang discloses, “if the size of the current block is less than or equal to the predetermined threshold, decoding an item of information indicating a coding mode of the current block among a first coding mode and a second coding mode and reconstructing the current block according to the coding mode indicated by the decoded item of information.” Second, in response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “which other coding mode(s) may be selected if the size of the current block is greater.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant next submits in pgs. 11-12 that Wang fails to teach or suggest, “the second coding mode corresponding to a coding mode according to which the current block is reconstructed without using an inverse transform of a transformed prediction residue decoded for the current block.” However this point is moot because the Examiner introduces Lee1 to address this newly-recited claim limitation and is rejected for the reason outlined in the rejection below.
The Applicant then in pg. 12 submits that Wang fails to disclose, “reconstructing said pixel from the prediction of said pixel obtained and a decoded prediction residue associated with said pixel,” and that, “a prediction residue for each pixel is quantized in the spatial domain and not transformed before coding (present patent application paras [0076],[0078],[0150], thus a pixel can be reconstructed as soon as it is predicted (from its prediction value and its decoded dequantized prediction residue) and made available for subsequent pixels (present patent application paras [0147]-[0152]).”
The Examiner respectfully disagrees. As Wang discloses in Paragraphs [0084]-[0092], [0102]-[0109], [0122], [0128] & [0136], the intra-predicted blocks with SDIP intra modes are read as the “prediction of said pixel obtained,” and the inverse-transformed predicted residual is read as the “decoded prediction residue associated with said pixel.” Therefore, Wang discloses the claim limitations of, “reconstructing said pixel from the prediction of said pixel obtained and a decoded prediction residue associated with said pixel.” Additionally, in response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a prediction residue for each pixel is quantized in the spatial domain and not transformed before coding (present patent application paras [0076],[0078],[0150], thus a pixel can be reconstructed as soon as it is predicted (from its prediction value and its decoded dequantized prediction residue) and made available for subsequent pixels (present patent application paras [0147]-[0152])) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant next submits in pg. 13 that Wang does not disclose that the SDIP coding scheme is less efficient for larger blocks. 
The Examiner respectfully disagrees. First, it is noted that the features upon which applicant relies (i.e., the SDIP coding scheme is less efficient for larger blocks) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
The Applicant then submits in pg. 14 that Wang does not disclose, “a second coding mode according to the claimed embodiments as the SDIP coding mode is completely different from the second coding mode and uses a frequency transform of the prediction residue of the current block.” However this point is moot and the Examiner directs Applicant’s attention to the rejection of claims 1-2, 8-9, and 12-13 below, where Applicant’s claim limitations are now addressed by the combination of Wang and Lee1 as outlined below.
The Applicant next submits in pgs. 15-16 that Cao fails to disclose the limitations, “if the size of the current block is less than or equal to the predetermined threshold, decoding an item of information indicating a coding mode of the current block among a first coding mode and a second coding mode and reconstructing the current block according to the coding mode indicated by the decoded item of information,” “the second coding mode corresponding to a coding mode according to which the current block is reconstructed without using an inverse transform of a transformed prediction residue decoded for the current block.” However this point is moot because the Examiner depends on Wang and Lee1 to disclose or teach the above claim limitations as discussed above and outlined in the rejection below. Cao is introduced to teach of, “obtaining a prediction of said pixel from another previously decoded pixel, said other previously decoded pixel belonging to said current block or to a previously decoded block of the image,” as explained in Section IV, Fig. 11, SDIP intra prediction, as second coding modes, referencing off of reconstructed reference pixels of current block. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Wang to incorporate the SDIP scheme of Cao as above, to reduce the complexity effectively with only a slight loss in coding gain as Cao explains in Section IV. Furthermore, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant then alleges in pg. 16 that, “the skilled person finds no teaching in CAO that would have prompted the skilled person to modify or adapt the method disclosed by Wang, to thereby arrive at something falling within the terms of amended claim 1.”
The Examiner respectfully disagrees. The Examiner notes one of ordinary skill in the art would have considered known techniques and features in video encoding and compression technologies to apply to Wang and thus relies upon Cao, in the same field of endeavor of video encoding and compression technologies and pertinent to the problem of determining previously decoded pixels and previous predictions faced in Applicant’s application, to teach the above-noted claim limitations to improve upon and enhance Wang. Lastly, the Examiner recognizes that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from Applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicant may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.
The Applicant next alleges in pgs. 16-17 that Lee[2] fails to disclose the second coding mode of claim 1 and the selection of this second coding mode when the size of the block is less than a threshold, and that Lee[2] fails to address the issue of allowing improved compression performance by selecting the second coding mode (without transform) which allows to predict a pixel of the current block with a very close neighboring pixel of the same block, only when it is more efficient than the first one (with transform), and that no teaching in Lee[2] would have prompted the skilled person to modify or adapt the methods disclosed by Wang and Cao to arrive at amended claim 1.
However these points are moot because the Examiner relies upon Wang, Lee1, and Cao to teach or suggest the limitations of claim 1 as discussed above and outlined in the rejection below. Furthermore, it is noted that the features upon which applicant relies (i.e., “the selection of this second coding mode when the size of the block is less than a threshold,” and, “to address the issue of allowing improved compression performance by selecting the second coding mode (without transform) which allows to predict a pixel of the current block with a very close neighboring pixel of the same block, only when it is more efficient than the first one (with transform)”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Lastly, The Examiner notes one of ordinary skill in the art would have considered known techniques and features in video encoding and compression technologies to apply to Wang and thus relies upon Lee2, in the same field of endeavor of video encoding and compression technologies and pertinent to the problem of referencing previously decoded pixels and previous predictions faced in Applicant’s application, to teach the above-noted claim limitations to improve upon and enhance Wang. The Examiner further recognizes that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from Applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicant may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.
Therefore claim 1 is rejected under 35 USC 103.

Applicant's remarks filed 06/01/2022, pg. 17, regarding the rejection of claims 3-7 & 14-18 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
Examiner respectfully disagrees because the combination of Wang, Lee1, and Cao teach or suggest claims 1-2, 8-9 & 12-13 as outlined below. Thus, claims 3-7 & 14-18 are also rejected for the similar reasons as outlined below.

Claim Objections
Claim 16 is objected to because of the following informalities:  Dependent claim 16 is a duplicate of claim 5. Appropriate correction is required.
For purposes of examination, the Examiner examines claim 16 as being dependent upon claim 2 similar to dependent claims 14 & 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-9 & 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2013/0136175 A1) (hereinafter Wang) in view of Lee et al. (US 2017/0223380 A1) (hereinafter Lee1), and further in view of Cao, Xiaoran et al. “Short Distance Intra Coding Scheme for High Efficiency Video Coding.” IEEE Transactions on Image Processing 22 (2013): 790-801. (hereinafter Cao).

Regarding claim 1, Wang discloses a method for decoding a coded data stream representative of at least one image, said image being split into blocks, wherein the method comprises the following acts performed by a decoding device, for at least one block of the image, referred to as the current block [Paragraphs [0137]-[0146], Fig. 8, Decoder 30, decoding encoded video sequence, wherein motion compensation unit 72 determine split information for a CU, as image block]:
determining whether a size of the current block is less than or equal to a predetermined threshold, if the size of the current block is less than or equal to the predetermined threshold [Paragraphs [0103]-[0106], Whenever a CU that is smaller than 64x64, as predetermined threshold], decoding an item of information indicating a coding mode of the current block among a first coding mode and a second coding mode and reconstructing the current block according to the coding mode indicated by the decoded item of information [Paragraphs [0084]-[0092], [0102]-[0109], [0122] & [0136], Decoding intra mode index among conventional intra prediction mode sets and SDIP intra prediction mode sets, as first and second coding modes, respectively, and reconstructed, for CUs smaller than 64x64 or 32x32], and
if the size of the current block is greater than the predetermined threshold, reconstructing the current block according to the first coding mode [Paragraphs [0084]-[0092], [0102]-[0109], [0122] & [0136],  for LCUs, decoding intra mode index, as first coding mode, and reconstructed], the first coding mode corresponding to a coding mode according to which the current block is reconstructed using an inverse transform of a transformed prediction residue decoded for the current block [Paragraphs [0084]-[0092], [0102]-[0109], [0122], [0128] & [0136],  Reconstruct of current block includes inverse transforming of transformed predicted residual, and summing with intra-predicted block], and 
the second coding mode corresponding to a coding mode according to which the current block is reconstructed by [Paragraphs [0084]-[0092], [0102]-[0109], [0122] & [0136], SDIP intra prediction mode sets, as second coding modes, and reconstructed, for CUs smaller than 64x64 or 32x32]: for each pixel of the current block: obtaining a prediction of said pixel, and reconstructing said pixel from the prediction of said pixel obtained and a decoded prediction residue associated with said pixel [Paragraphs [0084]-[0092], [0102]-[0109], [0122], [0128] & [0136],  Reconstruct of current block includes inverse transforming of transformed predicted residual containing residual pixels, and summing with intra-predicted block with SDIP intra modes that also includes pixels to form reconstruction].
However, Wang does not explicitly disclose the second coding mode corresponding to a coding mode according to which the current block is reconstructed without using an inverse transform of a transformed prediction residue decoded for the current block.
Lee1 teaches of the second coding mode corresponding to a coding mode according to which the current block is reconstructed without using an inverse transform of a transformed prediction residue decoded for the current block [Paragraphs [0011], [0023]-[0029], [0072]-[0074], [0077], [0092] & [0148]-[0149], Tables 1 & 3-4, Fig. 11, intra-predicted block with SDIP intra modes including non-transform mode of transform skip modes that omits transforming/inverse-transforming, and generates reconstructed video block by summing prediction pixels with residual pixels].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Wang to incorporate the SDIP scheme and non-transform skip modes of Lee as above, to bypass transformation or inverse transformation processes to enhance video encoding/decoding performance (Lee1, Paragraphs [0011]-[0033]).
However, Wang and Lee1 do not explicitly disclose the second coding mode corresponding to a coding mode according to which the current block is reconstructed by: obtaining a prediction of said pixel from another previously decoded pixel, said other previously decoded pixel belonging to said current block or to a previously decoded block of the image.
Cao teaches obtaining a prediction of said pixel from another previously decoded pixel, said other previously decoded pixel belonging to said current block or to a previously decoded block of the image [Section IV, Fig. 11, SDIP intra prediction, as second coding modes, referencing off of reconstructed reference pixels of current block].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Wang to incorporate the SDIP scheme of Cao as above, to reduce the complexity effectively with only a slight loss in coding gain (Cao, Section IV).

Regarding claim 3, Wang, Lee1 and Cao disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Wang discloses wherein the size of the current block corresponds to the greatest width of the current block [Paragraphs [0084]-[0092], [0102]-[0109], [0122] & [0136], CUs having widths of N for an NxN square block].

Regarding claim 4, Wang, Lee1 and Cao disclose the method according to claim 3, and are analyzed as previously discussed with respect to the claim.
Furthermore, Wang discloses wherein the predetermined threshold is 16 or 32 pixels [Paragraphs [0084]-[0092], [0102]-[0109], [0122] & [0136], SDIP intra prediction mode sets, as second coding modes, and reconstructed, for CUs smaller than 32x32, or 32 pixels by 32 pixels].

Regarding claim 5, Wang, Lee1 and Cao disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
Furthermore, Wang discloses wherein the size of the current block corresponds to the total number of pixels in the current block [Paragraphs [0084]-[0092], [0102]-[0109], [0122] & [0136], CUs of an NxN square block comprise NxN pixels].

Regarding claims (2 & 14-16), claims (2 & 14-16) are drawn to a method of coding a data stream, having limitations reciprocal to the method of decoding the same as claimed in claims (1 & 3-5) treated in the above rejection. Therefore, method claims (2 & 14-16) corresponds to method claims (1 & 3-5) and are rejected for the same reasons of obviousness as used above.
Furthermore, Wang discloses of a method for coding [Paragraph [0006], encoding process].

	Regarding claims 8 and 9, claims (8 and 9) are drawn to devices for decoding and coding, respectively having limitations similar to the decoding and coding methods of using the same as claimed in claims (1 and 2) treated in the above rejections. Therefore, device claims (8 and 9) correspond to method claims (1 and 2) and are rejected for the same reasons of obviousness as used above.
	Furthermore, Wang discloses a decoding device and coding device [Paragraphs [0006]-[0012], Video decoder and video encoder]. 

	Regarding claims 12 and 13, claims (12 and 13) are drawn to non-transitory computer-readable mediums for decoding and coding, respectively having limitations similar to the decoding and coding methods of using the same as claimed in claims (1 and 2) treated in the above rejections. Therefore, non-transitory computer-readable mediums claims (12 and 13) correspond to method claims (1 and 2) and are rejected for the same reasons of obviousness as used above.
	Furthermore, Wang discloses non-transitory computer-readable medium comprising instructions stored thereon for implementing a method when said instructions are executed by a processor [Paragraphs [0163]-[0165], Computer readable medium including RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage, or other magnetic storage devices, flash memory, or any other medium that can be used to store desired program code and executed by microprocessor]. 

Claim 6-7 & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2013/0136175 A1) (hereinafter Wang), Lee et al. (US 2017/0223380 A1) (hereinafter Lee1), and Cao, Xiaoran et al. “Short Distance Intra Coding Scheme for High Efficiency Video Coding.” IEEE Transactions on Image Processing 22 (2013): 790-801. (hereinafter Cao) in view of Lee et al. (WO 2018/062892 A1) (hereinafter Lee2).

Regarding claim 6, Wang, Lee1 and Cao disclose the method according to claim 5, and are analyzed as previously discussed with respect to the claim.
However, Wang, Lee1 and Cao do not explicitly disclose wherein the predetermined threshold is 256 or 512 pixels.
Lee2 teaches wherein the predetermined threshold is 256 or 512 pixels [Paragraphs [239]-[243], threshold pixel number 256].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Wang to incorporate the predetermined threshold syntax of Lee as above, to obtain a more improved prediction value and improve the encoding efficiency of the image (Lee2, Paragraph [20]).

Regarding claim 7, Wang, Lee1, and Cao disclose the method according to claim 1, and are analyzed as previously discussed with respect to the claim.
However, Wang and Cao do not explicitly disclose further comprising decoding said predetermined threshold.
Lee2 teaches further comprising decoding said predetermined threshold [Paragraphs [256], [280] & [300], threshold pixel number 256 is transmitted through a weight index].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Wang to incorporate the predetermined threshold syntax of Lee as above, to obtain a more improved prediction value and improve the encoding efficiency of the image (Lee2, Paragraph [20]).

Regarding claims (17-18), claims (17-18) are drawn to a method of coding a data stream, having limitations reciprocal to the method of decoding the same as claimed in claims (6-7) treated in the above rejection. Therefore, method claims (17-18) corresponds to method claims (6-7) and are rejected for the same reasons of obviousness as used above.
Furthermore, Wang discloses of a method for coding [Paragraph [0006], encoding process].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Primary Examiner, Art Unit 2487